—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered July 13, 1995, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence. .
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The charges against the defendant involved robberies of a convenience store and a butcher shop. The defendant contends that the trial court erred in denying his request for a missing witness charge with respect to three persons who were interviewed by the police in connection with the robbery of the convenience store. We find no basis in this record to conclude that the court’s ruling was erroneous. The court issued its decision following an off-the-record sidebar discussion, and the defendant failed to make a prima facie showing on the record that the uncalled witnesses were knowledgeable about a material issue in the case and that they would be expected to testify favorably to the prosecution (see, People v Kitching, 78 NY2d 532, 536-537; People v Gonzalez, 68 NY2d 424; People v Towles, 207 AD2d 848).
The defendant’s contentions with respect to the prosecutor’s summation remarks are unpreserved for appellate review (see, People v Heide, 84 NY2d 943; CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.